Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.    A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/28/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's amendment, remarks, IDS, and 1.132 declaration of Inventor Zeng, filed 1/21/21 have been entered.

2.   Claims 11 and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 1, 4-6, 8, 9, and 13 are under examination.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 1, 4-6, 8, 9, and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2014, IDS) in view of U.S. Patent Application No. 2012/0148577, U.S. Patent Application No. 2004/0023885 (IDS), and U.S. Patent Application No. 2015/0218522 (IDS).

As set forth previously, Wang et al. teach the a method for treating T1D, said method comprising the reversing of autoimmunity through the induction of mixed chimerism and the replenishing of β cells (see particularly the Abstract).  The reference further teaches radiation-free pre-transplant conditioning of the subject and the transplanting of bone marrow cells and islet cells (see page 2006, column 1).

The ‘577 application teaches pre-transplant conditioning, said conditioning comprising the administration of cyclophosphamide, pentostatin, and anti-thymocyte globulin (see particularly paragraph [0016]).

The ‘522 application teaches the transplant of Sox9+ cells for the treatment of diabetes (see particularly paragraph [0323]).

The ‘885 application teaches the extended administration (weeks, paragraph [0026]) of low dose EGF and gastrin (paragraphs [0026] and [0070]) to an β islet cell transplant subject for the stimulation of growth (paragraphs [0046] and [0075]).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to substitute the Sox9+ cells of the ‘522 application and the cyclophosphamide, pentostatin, and anti-thymocyte globulin pre-conditioning treatment of the ‘577 application, in the method of Wang et al. given that the substitution of known equivalents (cells and pre-conditioning methods), for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  The administration of the EGF/gastrin of the ‘885 application would have been obvious to add to the combined method for the stimulation of growth of the β islet cells.  Further, it would have been obvious to treat subjects that were diabetic, i.e., medium hyperglycemic.  Also note that the timing of the treatment comprised only routine optimization and would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.  

Applicant’s arguments filed 1/28/21 have been fully considered but are not found persuasive.  Applicant cites the MPEP and alleges the use of hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant again alleges unexpected results, this time citing a newly provided 1.132 declaration of Inventor Zeng.

Said declaration will be addressed next.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and therefore has an obvious interest in the outcome of the case.  Regarding factual support, no new support has been provided.

The declarant alleges:
“I hereby provide additional evidence to demonstrate that the claimed invention achieved unexpected results for treating the selected patient population.”

	A review of the declaration reveals no new “evidence” whatsoever.  The declarant simply reviews some of the figures.  It is unclear why the declarant would provide such a demonstrably untrue claim.  Regardless, it must be noted that the term “unexpectedly”, “surprisingly”, and “synergistic” are each employed but once in the specification.  In each of those instances the terms are employed in vague overview sorts of statements and not in the context or description of any particular result.

	Regarding Figure 1, the declarant simply states that the figure shows that one aspect of the claimed method worked better in a less severely diabetic experimental mouse population than in a more severely affected population.  The declarant fails to opine as to why this result is unexpected.

Regarding Figure 2, the declarant states that the figure shows that a different aspect of the claimed method worked better in a less severely diabetic experimental mouse population than in a more severely affected population.  Note that the declarant refers to colored figures but has provided only black and white with the declaration.  Regardless, the declarant again fails to opine as to why this result is unexpected.

Regarding Figure 3, the declarant  that the figure shows that another aspect of the claimed method worked better in a less severely diabetic experimental mouse population than in a more severely affected population.  Note that the declarant refers to colored figures but has provided only black and white with the declaration.  Regardless, the declarant fails to opine as to why this result is unexpected.

Regarding Figure 4, the declarant again states that the figure shows that one aspect of the claimed method worked better in a less severely diabetic experimental mouse population than in a more severely affected population.  The declarant fails to opine as to why this result is unexpected.

Regarding Figure 5, the declarant alleges that it shows synergy.  Note that again the declarant refers to colored figures but has provided only black and white with the declaration.  Regarding “synergy” (in the context of the claims), the word can be defined as simply a result that is greater than the sum of the parts.  There is no evidence in this declaration, nor, indeed, in this application, as to why synergy would not be expected.

See MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’…to have very little meaning in a relevant legal sense").”

Also note that regarding unexpected results, any alleged evidence thereof must be commensurate in scope with the breadth of the claims.  Such is not the case in this application.

	Returning to Applicant’s arguments,  applicant alleges that the ‘577 “applciation” (sic) teaches away from the administration of “low-doses” (sic) of cyclophosphamide.

It is unclear why applicant would make such a demonstrably untrue allegation.  It certainly does not comprise a persuasive argument.  At page 8, column 2, the ‘577 application teaches, as an example, the use of 14.5 mg/kg/day of a oxazaphosphorine drug (e.g., cyclophosphamide) for pre-conditioning.  Said dose is actually lower than the example of a pre-conditioning dose of cyclophosphamide disclosed at page 18 of the specification.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 1, 4-6, 8, 9, and 13 stand rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

As set forth previously, The specification and the claims as originally filed do not provide support for a method comprising:
A) In Claim 1, “…by administering to the subject an effective amount of Sox9+ cells, and an effective amount of gastrin or a gastrin receptor agonist, and epidermal growth factor for at least two weeks…”,
C) In Claim 6, “…corresponding to a mouse dose of about 1 ug/kg to about 5 ug/kg body weight…”,

	Regarding A), the specification discloses only the administration of “…GE…for at least two weeks”.  Note, “…an effective amount of Sox9+ cells…” has simply been moved to the end of the claim.  Such does not change the basis for the rejection.

Regarding C), the specification does not disclose the “…low dose corresponding to…” limitation of the claim.  Note, “…corresponding to …” has simply been replaced by “…based on…”.  Such does not change the basis for the rejection.

Applicant’s arguments filed 1/28/21 have been fully considered but are not found persuasive.  Applicant cites no support in the specification and none has been found.  

7.   No claim is allowed.

8.    All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/10/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644